ICJ_038_SovereigntyFrontierLand_BEL_NLD_1957-12-12_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A LA
SOUVERAINETE SUR CERTAINES

PARCELLES FRONTALIERES
(BELGIQUE / PAYS-BAS)

ORDONNANCE DU 12 DÉCEMBRE 1957

1957

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE
CONCERNING SOVEREIGNTY
OVER CERTAIN FRONTIER LAND
(BELGIUM / NETHERLANDS)

ORDER OF DECEMBER 12th, 1957
La présente ordonnance doit étre citée comme suit:

« Affaire relative à la souveraineté sur certaines parcelles frontalières,
Ordonnance du 12 décembre 1957: C.I. J]. Recueil 1957, D. 194.»

This Order should be cited as follows:

“Case concerning sovereignty over certain frontier land,
Order of December rath, 1957: I.C.J. Reports 1957, p. 194.”

 

Ne de vente: 175
Sales number

 

 
194
INTERNATIONAL COURT OF JUSTICE

YEAR 1957

December 12th, 1957

CASE
CONCERNING SOVEREIGNTY

OVER CERTAIN FRONTIER LAND
(BELGIUM/ NETHERLANDS)

ORDER

The President of the International Court of Justice,
having regard to Articles 40 and 48 of the Statute of the Court,
having regard to Articles 30 and 37 of the Rules of Court,

Whereas by a letter of November 26th, 1957, received in the
Registry on November 27th, the Minister for Foreign Affairs 4.1.
of the Netherlands transmitted to the Registry a certified true
copy of a Special Agreement concluded between the Government
of the Kingdom of Belgium and the Government of the Kingdom of
the Netherlands and signed at The Hague on March 7th, 1957, by
which the Court is requested to determine whether the sovereignty
over the parcels of land shown in the survey and known from 1836
to 1843 as Nos. gI and 92, Section A, Zondereygen, belongs to the
Kingdom of Belgium or the Kingdom of the Netherlands;

Whereas the Minister for Foreign Affairs a.7. of the Netherlands
also attached to his letter a certified true copy of the Certificate of
the exchange of instruments of ratification of the Special Agree-
ment which took place at Brussels on November roth, 1957;

Whereas, by his said letter, the Minister for Foreign Affairs a.z.
of the Netherlands stated that Mr. W. Riphagen, Legal Adviser

4

1957
December 12th

General List:
No. 38
SOVEREIGNTY OVER FRONTIER LAND (ORDER I2 XII 57) 195

to the Ministry for Foreign Affairs, had been appointed as Agent
for the Government of the Netherlands for the purposes of this case;

Whereas Article III of the Special Agreement provides that it
shall be notified to the Court by the Kingdom of the Netherlands;

Whereas, by a letter of November 28th, 1957, the Government
of the Kingdom of Belgium was duly informed of the notification
to the Registry of the Spécial Agreement;

Whereas, by a letter of December 5th, 1957, the Belgian Ambas-
sador to the Netherlands notified the Court of the appointment by
his Government of M. Y. Devadder, Legal Adviser to the Ministry
for Foreign Affairs, as its Agent for the purposes of this case;

Whereas Article II of the Special Agreement recites the agree-
ment of the Parties that, without prejudice to any question as to
the burden of proof and having regard to Article 37 of the Rules of
Court, the written proceedings should consist of

(x) a Memorial of the Kingdom of Belgium to be submitted to the
Court within three months of the notification of the Agree-
ment; ‘

(2) a Counter-Memorial of the Kingdom of the Netherlands to be
submitted within three months of delivery of the Memorial
of the Kingdom of Belgium;

(3) a Reply of the Kingdom of Belgium followed by a Rejoinder
of the Kingdom of the Netherlands to be delivered within
such times as the Court may order;

Whereas there is no objection to taking this agreement into
account;

Fixes February 27th, 1958, as the time-limit for the filing of the
Memorial of the Government of the Kingdom of Belgium, and May
29th, 1958, as the time-limit for the filing of the Counter-Memorial
of the Government of the Kingdom of the Netherlands;

And reserves the subsequent procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twelfth day of December,
one thousand nine hundred and fifty-seven, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the Kingdom of Belgium and to
the Government of the Kingdom of the Netherlands, respectively.

(Signed) GREEN H. HACKWORTE,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
